
	

113 HR 2395 IH: To provide for donor contribution acknowledgments to be displayed at projects authorized under the Commemorative Works Act, and for other purposes.
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2395
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for donor contribution acknowledgments to be
		  displayed at projects authorized under the Commemorative Works Act, and for
		  other purposes.
	
	
		1.Donor
			 contributionsSection 8905(b)
			 of title 40, United States Code is amended by striking paragraph (7) and
			 inserting the following:
			
				(7)Donor
				contributions
					(A)In
				generalExcept as otherwise provided in this paragraph, the
				Secretary or Administrator, as applicable, may permit a sponsor described in
				subsection (a) to acknowledge donor contributions at the commemorative
				work.
					(B)RequirementsAcknowledgments
				shall—
						(i)be
				displayed inside a visitor center or other ancillary structure associated with
				the commemorative work; and
						(ii)conform to
				applicable National Park Service or General Services Administration guidelines
				for donor recognition, as applicable.
						(C)LimitationsAcknowledgments
				shall—
						(i)be
				limited to an appropriate statement or credit recognizing the
				contribution;
						(ii)be displayed in a
				form approved by the Secretary or Administrator;
						(iii)be displayed for
				a period of time determined by the Secretary or Administrator to be
				appropriate, commensurate with the level of the contribution;
						(iv)be limited to
				short, discrete, and unobtrusive acknowledgments or credits; and
						(v)not include any
				advertising slogans or company logos.
						(D)Submittal of
				plan
						(i)In
				generalPrior to the display of donor acknowledgments, the
				sponsor shall submit to the Secretary or Administrator, as applicable, for
				approval a plan for displaying the donor acknowledgments, including—
							(I)the sample text
				and types of acknowledgments to be displayed; and
							(II)the form and
				location of all displays.
							(ii)Notification
				and resubmittalIf the Secretary or Administrator does not
				approve the plan submitted under clause (i), the Secretary or Administrator
				shall—
							(I)not later than 60
				days after the date on which the plan is received, notify the sponsor of the
				reasons the plan is not approved; and
							(II)allow the sponsor
				to resubmit a revised donor acknowledgment plan.
							(E)CostThe
				sponsor shall bear all expenses related to the display of donor
				acknowledgments.
					(F)ApplicabilityThis
				paragraph shall apply to any commemorative work dedicated after January 1,
				2010.
					.
		
